      Case: 1:19-cv-06598 Document #: 1 Filed: 10/04/19 Page 1 of 5 PageID #:1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

DENNIS TOOLEY,                        )
an individual,                        )
                                      )              CASE NO.: 1:19-cv-6598
             Plaintiff,               )
vs.                                   )
                                      )
BRE DDR WOODFIELD VILLAGE LLC, )
a Delaware Limited Liability Company, )
                                      )
             Defendant.               )
                                      /

                                         COMPLAINT

       Plaintiff, DENNIS TOOLEY, through his undersigned counsel, hereby files this

Complaint and sues BRE DDR WOODFIELD VILLAGE LLC, a Delaware Limited Liability

Company, for injunctive relief, attorneys’ fees and costs pursuant to 42 U.S.C. § 12181 et seq.,

(“AMERICANS WITH DISABILITIES ACT” or “ADA”) and alleges:

                              JURISDICTION AND PARTIES

1.     This is an action for declaratory and injunctive relief pursuant to Title III of the

       Americans With Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter referred to as

       the “ADA”). This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§

       1331 and 1343.

2.     Venue is proper in this Court pursuant to 28 U.S.C. §1391(b).

3.     Plaintiff, DENNIS TOOLEY, (hereinafter referred to as “MR. TOOLEY”), is a resident

       of the State of Indiana, however, he has family in the area because he is a talent scout for

       comedians and visits the comedy clubs in the area frequently to search for new talent.


                                                1
      Case: 1:19-cv-06598 Document #: 1 Filed: 10/04/19 Page 2 of 5 PageID #:1




4.    Plaintiff, MR. TOOLEY, is a qualified individual with a disability under the ADA. MR.

      TOOLEY suffers from Multiple Sclerosis, which causes severe nerve damage and affects

      his ability to walk and stand.

5.    Due to his disability, Plaintiff MR. TOOLEY is substantially impaired in several major

      life activities and requires the use of mobility aids including a wheelchair, walker or a

      cane depending on his level of pain and fatigue on a daily basis.

6.    Defendant, BRE DDR WOODFIELD VILLAGE LLC, a Delaware Limited Liability

      Company, (hereinafter referred to as “Defendant”), is registered to do business in the

      State of Illinois. Upon information and belief, Defendant is the owner and/or operator of

      the real property and improvements which are the subject of this action, to wit: the

      Property, known as Woodfield Village Green, generally located at 1400 W. Golf Road,

      Schaumburg, Illinois 60173.

7.    All events giving rise to this lawsuit occurred in the Northern District of Illinois.

                     COUNT I - VIOLATION OF TITLE III OF THE
                       AMERICANS WITH DISABILITIES ACT

8.    Plaintiff realleges and reavers the preceding paragraphs as if they were expressly restated

      herein.

9.    The Property, a large shopping plaza is open to the public and provides goods and

      services to the public.

10.   Plaintiff MR. TOOLEY visited the Property, generally located at 1400 W. Golf Road,

      Schaumburg, Illinois 60173, and attempted to utilize the goods and services offered at the

      Property.



                                                2
      Case: 1:19-cv-06598 Document #: 1 Filed: 10/04/19 Page 3 of 5 PageID #:1




11.   During his visit, MR. TOOLEY experienced serious difficulty accessing the goods and

      utilizing the services therein due to the architectural barriers discussed in this Complaint.

12.   MR. TOOLEY still desires to visit the Property, but fears that he will again encounter

      serious difficulty and safety hazards due to the barriers discussed herein which still exist.

13.   Despite the difficulties, MR. TOOLEY still enjoys the selections of stores and eateries at

      the Property and plans to and will visit the Property in the near future to utilize the goods

      and services offered thereon during his next planned trip to Chicago in December and at

      least 2-3 times a year after that.

14.   Defendant is in violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.302 et seq. and

      is discriminating against the Plaintiff due to Defendant’s failure to provide and/or correct,

      inter alia, the following barriers to access which were personally observed and

      encountered by Plaintiff and which completely prevented his access to the store:

              A.      Plaintiff personally encountered inaccessible ramps throughout the

              Property due to steepness, excessive lips, excessively sloped side flares, and some

              ramps are in path of traffic;

              B.      Plaintiff personally encountered inaccessible parking designated as

              accessible servicing Pet Smart, Bloomingdales, and Starbucks due to excessive

              long and cross slopes;

              C.      Plaintiff personally encountered inaccessible parking designated as

              accessible at At Home due to lack of signage; and

              D.      Plaintiff personally encountered inaccessible route servicing Sierra

              Trading Post due to being forced into traffic lanes.


                                                3
      Case: 1:19-cv-06598 Document #: 1 Filed: 10/04/19 Page 4 of 5 PageID #:1




15.    Independent of his intent to return as a patron to the Property, Plaintiff additionally

       intends to return to the Property as an ADA tester to determine whether the barriers to

       access discussed herein have been remedied.

16.    Removal of the barriers to access located on the Property is readily achievable,

       reasonably feasible and easily accomplishable without placing an undue burden on

       Defendant.

17.    Removal of the barriers to access located on the Property would allow Plaintiff to fully

       utilize the goods and services located therein.

18.    The Plaintiff has been obligated to retain undersigned counsel for the filing and

       prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees,

       costs, and expenses paid by Defendant.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment against Defendant, and requests the

following injunctive and declaratory relief:

       A.      That the Court declares that the Property owned and operated by

               Defendant is in violation of the ADA;

       B.      That the Court enter an Order directing Defendant to alter its

               facility to make it accessible and usable by individuals with

               disabilities to the full extent required by Title III of the ADA;

       C.      That the Court enter an Order directing Defendant to evaluate and

               neutralize its policies and procedures towards persons with


                                                  4
Case: 1:19-cv-06598 Document #: 1 Filed: 10/04/19 Page 5 of 5 PageID #:1




       disabilities for such reasonable time so as to allow Defendant to

       undertake and complete corrective procedures;

D.     That the Court award reasonable attorneys’ fees, costs (including

       expert fees), and other expenses of suit, to the Plaintiff; and

E.     That the Court award such other and further relief as it deems

       necessary, just and proper.

                              Respectfully Submitted,

                              KU & MUSSMAN, P.A.
                              Attorneys for Plaintiff
                              18501 Pines Blvd, Suite 209-A
                              Pembroke Pines, Florida 33029
                              Tel: (305) 891-1322
                              Fax: (305) 891-4512

                              By: /s/ Brian W. Coffman, Esq.
                              Brian W. Coffman, Esq. #6285942
                              COFFMAN LAW OFFICES P.C.
                              Of Counsel
                              2615 North Sheffield Avenue, Suite #1
                              Chicago, IL 60614
                              Tel: 773-348-1295
                              Fax: 773-242-6188
                              Email: bcoffmanlaw@gmail.com




                                          5
